UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDERICK FABRICIO,
                           Plaintiff,                       ORDER

                    -against-                               16-CV-08731 (PMH)
SGT. JEFFREY MILLER, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         Oral argument has been scheduled on the pending motions in limine. The oral argument

will be held on August 31, 2021 at 2:00 p.m. at the Hon. Charles L. Brieant Jr. Federal Building

and Courthouse, 300 Quarropas Street, White Plains, New York 10601. The Court will advise the

parties of the courtroom before the appearance date.

         All members of the public, including attorneys, appearing at a Southern District of New

York courthouse must complete a questionnaire and have their temperature taken before being

allowed entry into that courthouse. On the day that you are due to arrive at the courthouse, click

on the following weblink: https://app.certify.me/SDNYPublic. Follow the instructions and fill out

the questionnaire. If your answers meet the requirements for entry, you will be sent a QR code to

be used as the SDNY entry device at the courthouse entrance.



                                                 SO ORDERED:

Dated:    White Plains, New York
          June 8, 2021

                                                PHILIP M. HALPERN
                                                United States District Judge
